PER CURIAM.
In this appeal from Superior Court, the defendants below ask us to reverse the dismissal of their counterclaims and the entry of judgment on all defenses interposed to the condemnation of certain properties in Wilmington. The properties are included in a ten-block area which the Wilmington City Council has declared to be a slum area. This action was brought under T. 31 Del.C. Ch. 45.
The arguments presented to us are the same as those raised in the Court below, and decided in appellee’s favor.' After careful review of the record, we have concluded that the contentions have been adequately discussed and correctly determined in the opinion of the Court below, reported in 254 A.2d 856.
We accordingly affirm.